Upon cross appeals from an order modifying an award in arbitration, confirming the award as so modified, and directing entry of judgment thereon; and upon cross appeals from the judgment thereupon entered the said order and judgment, insofar as appealed from, are reversed on the law and the facts, with costs to petitioner, petitioner’s motion to confirm the award, except for the sum of $82.48 interest concededly overcharged in the award, is granted, and respondent-appellant’s motion to vacate or, in the alternative, to modify the award is denied, with $10 costs to petitioner. In our opinion there was no error in the calculation of the award. Upon the return of the motion to confirm the award and the motion to vacate or modify the award, Special Term was without jurisdiction to modify the award by reducing, as it did, the amount awarded, and the so-called miscalculations upon which Special Term predicated the modifications made in its order were not “evident miscalculation of figures” within the purport and meaning of section 1462-a of the Civil Practice Act. (Matter of Delma Eng. Corp. [Johnson Ctintr. Corp.], 267 App. Div. 410, affd. 293 N. Y. 653; Matter of Friedheim [International Paper Co.], 265 App. Div. 601, affd. 292 N. Y. 664; Matter of Morris White Fashions [Susquehanna Mills], 295 N. Y. 450, 456.) Nolan, P. J., Carswell, Sneed and Wenzel, JJ., concur; Adel, J., dissents and votes to affirm the order and judgment. Settle order on notice.